Title: To George Washington from James Madison, 21 February 1787
From: Madison, James
To: Washington, George



Dear Sir
New York Feby 21. 1787

Some little time before my arrival here a quorum of the States was made up and Genl Sinclair put in the Chair. We have at present nine States on the ground, but shall lose South Carolina today. Other States are daily expected. What business of moment may be done by the present or a fuller meeting is uncertain. The objects now depending and most immediately in prospect, are 1. The Treaty of peace. The Secretary of foreign Affairs has very ably reported a view of the infractions on both

sides, his exposition of the contested articles, and the steps proper to be taken by congress. I find what I was not before apprized of that more than one infraction on our part, preceded even the violation on the other Side in the instance of the Negroes. Some of the reasoning on the subject of the debts would be rather grating to Virginia. A full compliance with the Treaty according to judicial constructions, and as a ground for insisting on a reciprocal compliance, is the proposition in which the Report terminates. 2. a Recommendation of the proposed Convention in May. Cong[res]s have been much divided and embarrassed on the question whether their taking an interest in the measure would impede or promote it. On one side it has been urged that some of the backward States have scruples agst acceding to it without some constitutional sanction: On the other that other States will consider any interference of Congs as proceeding from the same views which have hitherto excited their jealousies. A vote of the Legislature here entered into yesterday will give some relief in the case. They have instructed their delegates in Congs to move for the recomendation in question. The vote was carried by a majority of one only in the Senate, and there is room to suspect that the minority were actuated by a dislike to the substance rather than by any objections agst the form of the business. A large Majority in the other branch a few days ago put a definitive veto on the Impost. It would seem as if the politics of this State are directed by individual interests and plans, which might be incommoded by the controul of an efficient federal Government. The four States North of it are still to make their decision on the subject of the Convention. I am told by one of the Mass[achuset]ts delegates that the Legislature of that State which is now sitting will certainly accede and appoint deputies if Congs declare their approbation of the measure. I have similar information that Connecticut will probably come in, though it is said that the interference of Congress will rather have a contrary tendency there. It is expected that S. Carolina will not fail to adopt the plan, and that Georgia is equally well disposed. All the intermediate States between the former and N. York have already appointed deputies except Maryland which it is said means to do it, and has entered into some vote which declares as much. Nothing has yet been done in the New Congs with regard to the Missisippi. Our last information from Massts gives

hopes that the mutiny or as the Legislature there now style it, the Rebellion is nearly extinct. If the measures however on foot for disarming and disfranchising, those concerned in it should be carried into effect, a new crisis may be brought on. I have not been here long enough to gather the general sentiments of leading characters touching our affairs & prospects. I am inclined to hope that they will gradually be concentered in the plan of a thorough reform of the existing system. Those who may lean towards a monarchical Govt and who I suspect are swayed by very indigested ideas, will of course abandon an unattainable object whenever a prospect opens of rendering the Republican form competent to its purposes. Those who remain attached to the latter form must soon perceive that it can not be preserved at all under any modification which does not redress the ills experienced from our present establishments. Virginia is the only State which has made any provision for the late moderate but essential requisition of Congs and her provision is a partial one only.
This would have been of earlier date, but I have waited for more interesting subjects for it. I shall do myself the pleasure of repeating the liberty of dropping you a few lines as often as proper occasions arise, on no other condition however than your waving the trouble of regular answers or acknowledgments on your part. With the greatest respect and Affection I am Dr Sir Yr Obedt friend & Servt

Js Madison Jr

